Per Curiam.
The second summons and the service thereunder were too late to be of any avail to the plaintiff in error as a commencement of the proceeding in error. There was no service under the first summons, during the life of the writ; and the pretended service after the writ was returned by the sheriff was more than sixty days thereafter and more than four months from the entry of the judgment in the court of common pleas. Sections 11231 and 12270, General Code. Nor does it appear that there was a diligent effort to obtain service followed by service within sixty days.
The judgment of the circuit is

Affirmed.

Davis, C. J., Spear, Shauck, Price, Johnson and Donahue, JJ,, concur.